112 F.3d 514
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Jose Luis MURILLO-ESTRADA, Appellant.
No. 96-3082.
United States Court of Appeals, Eighth Circuit.
Submitted April 7, 1997.Filed April 24, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Jose Luis Murillo-Estrada appeals his 55-month sentence imposed by the district court,1 following a guilty plea to one count of unlawful entry by an alien who was previously deported after a conviction for an aggravated felony, in violation of 8 U.S.C. § 1326(a) and 18 U.S.C. § 2.  His counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1986), and was granted leave to withdraw.  Murillo-Estrada did not avail himself of the opportunity to file a pro se supplemental brief.  We affirm.


2
Murillo-Estrada argues only that the district court abused its discretion in not sentencing him at the bottom of the Guidelines range.  He does not argue that his sentence was imposed in violation of law or as a result of an incorrect application of the Guidelines.  We conclude that his sentence, which was near the top of a properly calculated Guidelines range, is unreviewable.  See United States v. Woodrum, 959 F.2d 100, 101 (8th Cir.1992) (per curiam).


3
We have carefully reviewed the record and we find no other nonfrivolous issue for appeal.  See Penson v. Ohio, 488 U.S. 75, 80 (1988).


4
Accordingly, we affirm the judgment of the district court.



1
 The Honorable R.E. Longstaff, United States District Judge for the Southern District of Iowa